The test in this state of the liability of a master for negligence of one servant causing injury to another servant is whether the former is placed in authority and control over the latter, and not whether he (the latter) was originally employed to do the act complained of, especially when such act is in furtherance of the work both are engaged in.
The objection to the charge of the court upon the subject of contributory negligence is not that the court instructed the jury that the negligence of the plaintiff, contributing directly to his injury, would defeat a recovery, but that the burden of proving-contributory negligence rested upon the defendant, although no such issue was tendered.
The defense at the trial was that the defendant was not guilty of any negligence, and that the accident was due entirely to the carelessness of the plaintiff. In such a ease the error is necessarily prejudicial. Cincinnati Traction Co. v. Forrest, 73 O. *556S., 1; Traction Co. v. Stephens, 75 O. S., 171; List c§ Son Co. v. Chase, 80 O. S., 42.
Judgment reversed and cause remanded for.a new trial.